Citation Nr: 1140572	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from October 24, 2005.  The Veteran appealed the assigned evaluation. 

During the pendency of this appeal, in a June 2007 decision, the RO increased the assigned evaluation from 30 to 70 percent, effective from October 24, 2005.  As the grant during the pendency of this appeal does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).   

In March 2011, the Board remanded the matter for additional development.  Pursuant to the Board's remand instructions, the Appeals Management Center (AMC) afforded the Veteran a new VA examination to determine the current level of severity of his PTSD disability in April 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board acknowledges the assertion raised by the Veteran's representative in a September 2011 Informal Brief that the AMC failed to send the Veteran sufficient notice regarding what evidence would assist in substantiating his claim.  In this regard, the Board initially notes that it did not instruct the RO/AMC to provide such notice in its March 2011 instructions, and further, the Veteran has already been adequately informed of what information is needed to substantiate his claim in a November 2004 letter and a June 2006 statement of the case.  No additional remand is needed at this time. 

In the September 2011 Informal Brief, the Veteran's representative, on the Veteran's behalf, raised additional claims for entitlement to service connection for hypertension and headaches, to include as secondary to PTSD disability.  These issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's disability due to PTSD has been manifested by symptoms of intrusive thoughts, sleep impairment, nightmares, depressed mood and affect, irritability, occasional disorientation, slight memory impairment, and poor concentration that results in no more than moderate to considerable occupational and social impairment. 

2.  The evidence does not show total social and occupational impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation of time or place; and memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  VA provided the Veteran with three compensation examinations dated in November 2005, March 2007 and April 2011.  In each examination report, the examiner evaluated the severity of the Veteran's disability due to his PTSD symptomatology.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The report of the April 2011 VA psychiatric examination reflects that the Veteran had applied for Social Security benefits based on age.  Given that the benefits that the Veteran received were for age-related Social Security benefits, any records from the Social Security Administration are not relevant to the Veteran's claims and do not have to be obtained.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Evaluation 

The Veteran requests a higher evaluation than 70 percent for his PTSD. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of 

social impairment. See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving the assignment of a rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings. 

The Veteran's disability due to PTSD disability has been assigned a 70 percent rating under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The next higher disability rating of 100 percent (total) is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for assessing the level of impairment due to psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The GAF scale scores relevant to the range from 41 to 50, indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  See DSM-IV. 

A review of the evidence of record shows the Veteran underwent three VA psychiatric examinations and one private psychiatric evaluation during the period under appeal.  The record also reflects that during this period the Veteran has received treatment for symptomatology associated with his PTSD.

The Veteran underwent the first VA psychiatric examination in November 2005 in conjunction with his claim for service connection for PTSD.  In that examination report, the examiner noted that the Veteran complained of depressed mood, low motivation, sleep impairment, nightmares, irritability, and emotional detachment from others.  The Veteran reported that he was currently employed, but noted that he has difficulty working with his supervisor.  He reported that he has missed three days of work in the past year because of PTSD symptomatology.  The Veteran denied any close or causal friendships, but he reported that he was close to his family and extended family.  On mental status examination, the examiner observed that the Veteran was appropriately dressed and groomed, he was oriented, alerted and cooperative throughout the examination and there was no evidence of any speech or thought process impairment.  His mood was depressed and his affect was constricted.  There was evidence of mild psychomotor retardation, mild memory impairment, and impaired concentration.  There was no evidence of hallucinations or delusions, and he denied any suicidal or homicidal ideations.  The examiner diagnosed the Veteran with PTSD related to his combat military service and assigned him a GAF scale score of 54.  The examiner found that the Veteran had some difficulties with relationships due to his PTSD disability.  The examiner opined that the Veteran's PTSD resulted in moderate to considerable social and occupational impairment. 

In March 2007, the Veteran was afforded a second VA psychiatric examination in which the severity of his PTSD disability was evaluated.  The examination report shows that the Veteran complained of sleep impairment, hypervigilance, irritability, memory and concentration problems, and difficulty getting along with his supervisor at work.  The Veteran reported that he isolated himself from others, but he socialized with his cousin and family members.  Mental status examination revealed that the Veteran had limited speech and impaired short-term memory and concentration.  His affect was blunted, and his mood was depressed.  There was no evidence of abnormal thought process or delusions.  The examiner found that the Veteran's PTSD disability caused him moderate to severe level of impairment and the examiner assigned the Veteran a GAF scaled score of 50. 

The record next contains the report of a private psychiatric evaluation dated in May 2007 by a licensed psychologist.  In this private report, the psychologist stated that the Veteran had severe PTSD and severe depression secondary to his PTSD.  It was noted that the Veteran's symptomatology included sleep impairment, feelings of anxiety and distress brought on by disturbing intrusive thoughts, irritability, and anger management problems.  It was noted that the Veteran reported that he worked by himself at his job and that he avoided interaction with his co-workers and that he had difficulty interacting with his supervisor.  The Veteran reported that he had suicidal and homicidal thoughts, but no intention to act upon them and that he experienced hallucinations involving his combat experiences.  The private psychologist found that the Veteran had severe cognitive impairment and difficulty performing tasks.  The psychologist concluded that the Veteran had severe PTSD that resulted in episodes of dissociation during which orientation to time and place were severely impaired and he experienced auditory and visual hallucinations.  The psychologist opined that the Veteran had severe PTSD that resulted in severe social impairment and severe to total occupational impairment.  The Veteran was assigned a GAF of 45. 

The Board remanded the Veteran's increased rating claim in March 2011 for a new VA examination to determine the severity of the Veteran's PTSD disability.  The Board instructed the RO/AMC to ask the examiner to attempt to reconcile any substantial changes in GAF scaled score or other assessments of severity of the PTSD disability from the previous examinations.  

In April 2011, pursuant to the Board's March 2011 remand, the Veteran underwent the last and most recent VA psychiatric examination.  The examination report shows that the Veteran complained of intrusive thoughts, nightmares, hypervigilance, irritability, impaired concentration, avoidance of crowds and emotional detachment from others.  The Veteran reported that he last worked in December 2010 for Georgia Pacific as a machine operator and that he had retired because he was eligible for Social Security Administration benefits based on his age.  He also stated that he had retired because he was tired of dealing with his supervisor and co-workers.  The Veteran reported that he had missed seven to eight days of work in the past year because of his PTSD disability.  He stated that he sometimes was irritable with his supervisor and he had difficulty concentrating on the job and he sometimes forgot job tasks or procedures.  

With respect to his social relationships, the Veteran reported that he lives alone and he has a fair relationship with his daughter and grandchildren, but he was not close with his son.  The Veteran stated that he had been in a relationship with his girlfriend for the past year.  He reported that he had a close relationship with his cousin, whom he saw at least once a week, but he denied any other casual relationships.  The Veteran also stated that he attended church functions at least twice a month. 

Mental status examination revealed that the Veteran was cooperative, oriented and alert, and he made good eye contact.  His mood was dysphonic and his affect was constricted.  There was evidence of slight memory impairment and concentration problems, but no objective evidence of abnormal speech, delusions, or hallucinations.  The Veteran denied any suicidal or homicidal ideations.  The Veteran also denied that his PTSD disability affects his ability to engage in the activities of daily living, such as feeding, bathing and toileting himself.  The examiner diagnosed the Veteran with PTSD and depressive disorder and assigned a GAF scaled score of 53.  The examiner found that the Veteran was exhibiting moderate to considerable symptoms of PTSD and his depression was related to his PTSD.  The examiner opined that the Veteran's PTSD disability caused him moderate to considerable social and occupational impairment.  The examiner stated that the level of severity of the Veteran observed on examination was dissimilar than that shown in the report of the March 2007 VA examination.  The examiner indicated that the Veteran's symptomatology was less severe and warranted a higher assigned GAF scaled score than it did during the past examination. 

Based on a review of the evidence since the effective date of service connection, the Board finds that while the evidence shows that the Veteran's disability affects his ability to work and maintain relationships with others, the evidence does not show that the disability results in total occupational and social impairment as required for the 100 percent rating. 

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD disability is manifested by intrusive thoughts, sleep impairment, nightmares, depressed mood and affect, irritability, occasional disorientation, slight memory impairment, and poor concentration.  Although it has been observed that his PTSD symptomatology causes moderate to severe social and occupational impairment, the Veteran has a close relationship with his cousin and a fair relationship with his daughter and grandchildren.  He also was employed until December 2010 when he retired because of age.  Moreover, all three of the VA examiners opined that the Veteran's PTSD symptomatology resulted in considerable or severe social and occupational functioning, but none of the examiners found that he was totally unable to work or socialize because of his PTSD disability.  In this regard, the Board notes that throughout the period under appeal, the Veteran's PTSD disability has been characterize at most as severe. 

The Board has considered that the findings contained in the private May 2007 psychiatric evaluation report reflect more severe symptomatology than shown by VA practitioners and that the private examiner opined that the Veteran's PTSD disability causes him severe to total occupational impairment.  The May 2007 private psychiatric evaluation indicates more severe symptomatology (such as hallucinations, disorientation, and suicidal and homicidal thoughts) than that shown in the previous March 2007 VA examination report and the subsequent April 2011 VA examination report.  There is, however, only a short period between the widely varying findings reported in the May 2007 private psychiatric evaluation report and those more consistent findings recorded in the reports of the March 2007 examination and the April 2011 examination.  Moreover, the April 2011 VA examiner stated that the Veteran's symptomatology due to his PTSD was less severe on examination than shown in the previous examination.  As such, the Board finds that the psychiatric symptomatology recorded in the May 2007 private psychiatric evaluation report at worst only mark a temporary flare-up of the Veteran's PTSD symptomatology.  The symptomatology recorded in that report does not represent a permanent worsening of his PTSD disability upon which a higher, total, evaluation is warranted.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, at no point does the objective medical findings of record show any evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, suicidal or homicidal ideations, or poor hygiene.  It was consistently recorded in the examination reports that the Veteran was oriented and alert, and that he was able to communicate.  The Veteran reports having suicidal and homicidal thoughts, but at no point, has he indicated any intent to act upon those thoughts.  While the May 2007 private record does show that the Veteran reported that he experienced hallucination, there was no objective evidence of hallucination or delusion in any of the three VA examination reports.  There is also no objective evidence of memory loss for names of close relatives, own occupation, or own name.  Moreover, the medical evidence during this period shows that the Veteran consistently received a GAF score of 45 to 53. This range of scores falls into the category that suggests more serious symptomatology, but it is not indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's PTSD disability (and does not approximate those criteria). The evidence is strongly in favor of the current 70 percent rating.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied. 

The Board finds that the signs and symptoms of the Veteran's service-connected psychiatric disability, to include PTSD, have been shown to be relatively consistent during the entire appeal period under Code 9411.  Thus, the evidence demonstrates that "staged ratings" are not warranted for any period. 

The Board also finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his PTSD disability has resulted in a unique disability that is not addressed by the rating criteria.  As his symptoms are contemplated by the rating schedule, referral for extraschedular consideration is not appropriate here. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran informed the April 2011 VA examiner that he retired from his employment as a machine operator in December 2010 because he was eligible to received SSA benefits based on age.  While the Veteran also reported that he retired because he no longer wanted to deal with his supervisor and co-workers and he reported that he missed seven to eight days of work in 2010 because of his PTSD disability, there is no indication in the record that the Veteran's employment was in jeopardy because of his PTSD disability.  At no point has the Veteran asserted (or does the record show) that PTSD symptomatology precludes him from working, and a TDIU claim is accordingly not raised in conjunction with this issue.


ORDER

An evaluation in excess of 70 percent for PTSD is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


